IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GRANNY N POPS, LLC,                         :   No. 48 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
EAST LAMPETER TOWNSHIP ZONING               :
HEARING BOARD AND EAST LAMPETER             :
TOWNSHIP,                                   :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.